West, J.,
delivered the opinion of the court.
This is a writ of error to a judgment for $2,537.63, with interest from December 6, 1922, till paid, rendered in an action on a fire insurance policy.
The evidence and the questions involved in this ease are in all respects the same as the evidence and questions involved in American Insurance Company v. Damascus Lumber Company, Inc., ante, p. 380, 124 S. E. 269, in which an opinion was handed down to-day.
For the reasons stated in the opinion in that case, the judgment in the instant ease will be affirmed.
Affirmed.